      Case: 1:20-cv-04928 Document #: 16 Filed: 09/18/20 Page 1 of 15 PageID #:62




                           UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

LIAM LEFEBVRE,                               )
                                             )
        Plaintiff,                           )
                                             )
vs.                                          )       No. 1:20-CV-04928
                                             )
WASHINGTON UNIVERSITY,                       )
                                             )
        Defendant,                           )


            MEMORANDUM OF DEFENDANT WASHINGTON UNIVERSITY
            IN SUPPORT OF MOTION TO DISMISS THE COMPLAINT FOR
                      LACK OF PERSONAL JURISDICTION

        Defendant Washington University (the “University”) submits this Memorandum in

Support of its Motion to Dismiss the Complaint for lack of personal jurisdiction. Plaintiff Liam

Lefebvre has failed to allege facts in the Complaint to make a prima facie case that the

University is subject to personal jurisdiction—either general or specific—in Illinois. Therefore,

under Federal Rule of Civil Procedure 12(b)(2), Plaintiff’s Complaint must be dismissed.

                                       Procedural History

        On June 25, 2020, Plaintiff filed a Complaint against the University in the Circuit Court

of Cook County, Illinois, Law Division. Ex. A. The Complaint alleges the University

wrongfully denied Plaintiff’s request for a diploma and includes putative claims for breach of

contract, promissory estoppel, unjust enrichment, and negligence. After agreeing to waive

service, the University timely removed the case to this Court on August 21, 2020.

                                       Jurisdictional Facts

        Washington University is a private educational institution organized as a benevolent

corporation in the State of Missouri. Ex. B, Declaration of Cynthia M. Copeland (“Copeland
     Case: 1:20-cv-04928 Document #: 16 Filed: 09/18/20 Page 2 of 15 PageID #:63




Decl.”) at ¶ 3. The University provides educational services to students from its campus, and

principal place of business, in St. Louis, Missouri. Copeland Decl. at ¶ 4; Compl. at ¶ 4.

        The University accepts students from outside Missouri, including Illinois. Its student

body is comprised of students from all 50 states and the District of Columbia, as well as many

countries outside the United States. Copeland Decl. at ¶ 5. The Complaint alleges that the

University sends representatives to Illinois once a year to recruit high school students from the

Chicago area. Compl. at ¶ 5. According to the Complaint, in 2013 or 2014, Plaintiff Liam

Lefebvre met with a University representative, who handed out materials describing the

requirements for obtaining an undergraduate degree. Id. at ¶ 6-7. Plaintiff alleges that after the

meeting, the University sent a letter to his residence in Illinois offering him “financial

incentives” to enroll at the University. Id. at ¶ 9.

        Plaintiff decided to attend the University, id., mailed his acceptance letter to the

University in Missouri, and moved to St. Louis to begin the Fall 2014 semester. Id. at ¶ 10-11.

Plaintiff remained enrolled and took courses at the University through the 2018 Spring semester,

id. at ¶ 11, but was then expelled for violating the Student Conduct Code. Copeland Decl. at ¶ 6.

Due to the expulsion, the University did not issue Plaintiff a diploma nor award him a degree.

Id. at ¶ 6.

        Plaintiff alleges that on or around June 4, 2020, the University denied his request for a

diploma in a letter sent to him in Illinois. Compl. at ¶ 12. The University sent the letter from

Missouri in response to Plaintiff’s request for a duplicate copy of his diploma. Copeland Decl. at

¶ 8. However, Plaintiff was made aware in January 2019, after he had exhausted the

University’s on-campus student disciplinary process, that he would not be awarded an

undergraduate degree as a result of his expulsion. Id. at ¶ 7.



                                                   2
    Case: 1:20-cv-04928 Document #: 16 Filed: 09/18/20 Page 3 of 15 PageID #:64




                                             Argument

       Federal Rule of Civil Procedure 12(b)(2) requires dismissal of a complaint when a district

court lacks personal jurisdiction over a defendant. “The plaintiff bears the burden of establishing

personal jurisdiction when the defendant challenges it.” Northern Grain Marketing, LLC v.

Greving, 743 F.3d 487, 491 (7th Cir. 2014). Once a defendant submits a declaration to support

its Rule 12(b)(2) motion, “the plaintiff must go beyond the pleadings and submit affirmative

evidence supporting the exercise of jurisdiction.” Purdue Res. Found. v. Sanofi-Synthelabo,

S.A., 338 F.3d 773, 783 (7th Cir. 2003).

       “A district court sitting in diversity has personal jurisdiction over a nonresident defendant

only if a court of the state in which it sits would have jurisdiction.” Id. at 779. Illinois exercises

jurisdiction over out-of-state defendants through its long-arm statute. The statute includes a

catch-all provision that allows its courts to “exercise jurisdiction on any other basis now or

hereafter permitted by the Illinois Constitution and the Constitution of the United States.” 735

ILCS 5/2-209(c). “Thus, the statutory question merges with the constitutional one—if Illinois

constitutionally may exercise personal jurisdiction over a defendant, its long-arm statute will

enable it to do so.” Greving, 743 F.3d at 492. The Seventh Circuit recognizes “no operative

difference between the limits imposed by the Illinois Constitution and the federal limitations on

personal jurisdiction.” Hyatt Int’l Corp. v. Coco, 302 F.3d 707, 715 (7th Cir. 2002).

       To satisfy the Fourteenth Amendment’s due process requirements, a court may exercise

personal jurisdiction over a nonresident defendant only if the party has “‘certain minimum

contacts with [the state] such that the maintenance of the suit does not offend traditional notions

of fair play and substantial justice.’” Aspen American Ins. Co. v. Interstate Warehousing, Inc.,

90 N.E.3d 440, 444 (Ill. 2017) (quoting International Shoe Co. v. Washington, 326 U.S. 310, 316



                                                  3
    Case: 1:20-cv-04928 Document #: 16 Filed: 09/18/20 Page 4 of 15 PageID #:65




(1945)) (internal quotations omitted). “Two types of personal jurisdiction are subject to the due

process analysis: specific and general.” Id.

       It is not clear from the allegations in the Complaint whether Plaintiff asserts that Illinois

courts have general or specific personal jurisdiction over the University. Regardless, Plaintiff

has not and cannot make a prima facie case that jurisdiction may be exercised over the

University under either premise.

       A. Illinois Courts Lack General Jurisdiction Over the University

       “[G]eneral jurisdiction is all-purpose” and enables a court to determine a claim “even if

the conduct of the defendant that is being challenged occurred entirely outside the forum state.”

Aspen American, 90 N.E.3d at 444; Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S.

915, 924 (2011). A corporate defendant is always subject to general jurisdiction in the state of

its incorporation or the location of its principal place of business. Wesly v. National Hemophilia

Foundation, 2017 IL App (3d) 160382, ¶ 27 (citing Daimler AG v. Bauman, 571 U.S. 117, 137-

38 (2014)). Only in an “exceptional case” will the out-of-state corporate defendant’s activities

be “‘so substantial and of such a nature as to render the corporation at home’” in the forum state.

BNSF Ry. Co. v. Tyrrell, 580 U.S. — , —, 137 S.Ct. 1549, 1558 (2017) (quoting Daimler, 571

U.S. at 139 n. 19).

       In Wesly, an Illinois appellate court considered whether it could exercise general

jurisdiction in a defamation action against Georgetown University, a private institution located in

Washington, D.C. The plaintiff, in opposing Georgetown’s motion to dismiss, submitted as

exhibits information from websites reflecting Georgetown’s efforts to recruit students from

Illinois. 2017 IL App (3d) at ¶ 12. The exhibits showed that “Georgetown regularly [held]

recruiting and alumni events in Illinois in relation to its business and law schools.” Id. The court



                                                 4
    Case: 1:20-cv-04928 Document #: 16 Filed: 09/18/20 Page 5 of 15 PageID #:66




acknowledged that Georgetown “both recruits and educates students from the state of Illinois,”

but highlighted that “these students must travel to Washington D.C. in order to receive their

education.” Id. at ¶ 29. The court held that Georgetown’s recruiting efforts in Illinois did not

“qualify as the type of systematic and continuous operations rendering Georgetown essentially

‘at home’ in the state of Illinois for purposes of general personal jurisdiction.” Id. at ¶ 30.

       Federal courts, including in this jurisdiction, have reached the same conclusion. See

Thackurdeen v. Duke University, 130 F.Supp.3d 792, 799-800 (S.D.N.Y 2015) (recruiting out-

of-state students is “the sort of minimal and sporadic contact with the state that is common to all

national universities” and does not render it “‘at home’ in a forum”); Gehling v. St. George’s

School of Medicine, Ltd., 773 F.2d 539, 542-43 (3d Cir. 1985) (enrollment of Pennsylvania

residents in out-of-state university “does not signify a relevant business contact” because

“[a]dvanced educational institutions typically draw their student body from numerous states”);

Snodgrass v. Berklee College of Music, 2013 WL 3337815, at *4 (N.D. Ill. 2013) (“a national

reputation and national draw does not, without much more, make a prominent institution of

higher learning ‘at home’ in foreign states”), aff’d 559 Fed.Appx. 541 (7th Cir. 2014); Meltzer v.

McGeorge School of Law, 1987 WL 28263, at *2 (N.D. Ill. 1987) (“plaintiff’s single, conclusory

allegation that McGeorge solicited his application is insufficient without supporting facts to

constitute a prima facie showing of personal jurisdiction”).

       Here, Plaintiff effectively concedes that the University’s principal place of business is in

Missouri. Compl. at ¶ 4. He asserts that Illinois may exercise jurisdiction over the University

because it “routinely and consistently operates in Illinois as part of its business to recruit talented

students from Chicago high schools.” Id. at ¶ 14. The allegations in the Complaint, however, do

not show that the University’s recruitment efforts in Illinois were routine or consistent, let alone



                                                   5
     Case: 1:20-cv-04928 Document #: 16 Filed: 09/18/20 Page 6 of 15 PageID #:67




so substantial that it can be considered “at home” in Illinois. Plaintiff alleges that the University

sent representatives to the Chicago area once a year to recruit high school students. Id. at ¶ 5.

During one of these trips in 2013 or 2014, Plaintiff claims that he met with a University

representative who attempted to persuade him to attend the University. Id. at ¶ 6. If contacts

such as these were enough to establish general jurisdiction in Illinois, then Washington

University—and virtually any other university in the country—could be haled into court in

“every state where a member of the student body resides.” Gehling, 773 F.2d at 542. It is well

settled, in both state and federal courts in Illinois and elsewhere, that a university’s recruiting

activities in a foreign state are not sufficient to subject it to general jurisdiction there.

Accordingly, Plaintiff’s allegations related to the University’s recruiting efforts in Illinois are not

enough to show that it is subject to the state’s general jurisdiction.

        B. This Court Lacks Specific Jurisdiction Over the University

        “Specific jurisdiction is case-specific.” Zamora v. Lewis, 2019 IL App (1st) 181642, ¶ 46.

To exercise specific jurisdiction over an out-of-state defendant, the defendant’s conduct giving

rise to a suit must have a “‘substantial connection with the forum State.’” Id. (quoting Walden v.

Fiore, 571 U.S. 277, 284 (2014)). A plaintiff can establish this “substantial connection” only by

showing: (1) “the defendant purposefully directed its activities at the forum state”; and (2) “the

cause of action arose out of or relates to the defendant’s contacts with the forum state.” Id.

(citation omitted). Even if a plaintiff can make this “substantial connection” showing, the court

must still determine that exercising specific jurisdiction over an out-of-state defendant is

compatible with the “fair play and substantial justice” necessary to comport with federal due

process. Purdue Res. Found., 338 F.3d at 781 (quoting Int’l Shoe, 326 U.S. at 320). The




                                                    6
     Case: 1:20-cv-04928 Document #: 16 Filed: 09/18/20 Page 7 of 15 PageID #:68




allegations in the Complaint fail to show that this Court has specific jurisdiction over Plaintiff’s

claims.

                 1. Count I – Breach of Contract

          Plaintiff alleges that he formed a contract with the University in which he agreed to pay

tuition and complete the required coursework in exchange for a diploma and undergraduate

degree. Compl. at ¶¶ 15, 16. According to Plaintiff, the University breached this contract by

refusing to issue him a diploma after he completed the credits to satisfy the University’s degree

requirements. See id. at ¶¶ 19, 20, 24-30. Because the Complaint fails to allege facts to show

that the University’s actions created a substantial connection to Illinois, Plaintiff’s breach of

contract claim does not support specific jurisdiction over the University.

                         a. Plaintiff’s Allegations Are Insufficient to Show that the University
                            Directed its Activities to Illinois

          Even assuming for purposes of this motion that the relationship between a student and

university is contractual in nature under applicable law, which the University does not concede,

an out-of-state defendant “does not subject itself to personal jurisdiction merely by entering into

a contract with an Illinois resident.” Griffith v. Wood Bros., 2004 WL 2418296, at *6 (N.D. Ill.

2004) (citing RAR, Inc. v. Turner Diesel, Ltd., 107 F.3d 1272, 1277 (7th Cir. 1997) (“an out-of-

state party’s contract with an in-state party is alone not enough to establish the requisite

minimum contacts”). Rather, Plaintiff must plead sufficient facts to show that the University

directed its activities to Illinois. The allegations in the Complaint fail to satisfy Plaintiff’s

burden.

          In student breach of contract cases brought against out-of-state universities, multiple

federal courts have held that communications routine to the admissions process are not the type

of activities that establish a substantial connection with the forum state. See Gehling, 773 F.2d at

                                                   7
     Case: 1:20-cv-04928 Document #: 16 Filed: 09/18/20 Page 8 of 15 PageID #:69




544 (exchange of application, acceptance letter, and tuition between student and out-of-state

university not “substantial enough connection with the forum state to make reasonable an

assertion of personal jurisdiction”); Khalil v. Chatham College, 391 F.Supp.2d 588, 593-94 (S.D.

Tex. 2005) (university’s decision to admit plaintiff and its subsequent communications to

plaintiff originating outside the forum did not establish specific jurisdiction); Hardnett v.

Duquesne University, 897 F.Supp. 920, 923-24 (D. Md. 1995) (out-of-state university did not

purposely direct its activities to forum state by sending literature and acceptance letter in

response to student’s application); Meltzer v. McGeorge School of Law, 1987 WL 28263, at *2

(N.D. Ill. 1987) (“plaintiff’s single, conclusory allegation that McGeorge solicited his application

is insufficient without supporting facts to constitute a prima facie showing of personal

jurisdiction”).

        Here, Plaintiff’s allegations relate solely to the University’s activities directed at

admitting students, like him, from Illinois high schools. Plaintiff claims that the University

sends representatives once a year to recruit high school students in the Chicago area. Compl. at ¶

5. His individual experience in this regard is limited to one alleged meeting with a University

employee. Id. at ¶ 7. Plaintiff contends that after the meeting, the University sent him a letter

offering “financial incentives” to convince him to enroll. Id. at ¶ 9. These actions by the

University—meeting with Chicago high school students, including Plaintiff, during once-a-year

visits—are too attenuated to show a substantial connection between the University and Illinois.

Indeed, the University’s decision to offer Plaintiff a spot in its incoming Fall 2014 class was

made in Missouri, not Illinois. Khalil, 391 F.Supp.2d at 594 (noting that out-of-state university’s

decision to admit student was made from the University and therefore insufficient to establish

specific jurisdiction in the forum state).



                                                   8
    Case: 1:20-cv-04928 Document #: 16 Filed: 09/18/20 Page 9 of 15 PageID #:70




       Finding that specific jurisdiction exists based on these limited allegations would also

subvert the foreseeability component critical to jurisdictional analysis. Foreseeability is

“significant” in determining, based on the alleged activities, “whether the defendant could have

anticipated being haled into the courts of the state with respect to the matter at issue.” Purdue

Res. Found., 338 F.3d at 780. “This requirement ensures that a defendant’s amenability to

jurisdiction is not based on fortuitous contacts, but on contacts that demonstrate a real

relationship with the state with respect to the transaction at issue.” Id. In applying the

foreseeability analysis to a contract claim, the Seventh Circuit considers “the terms of the

contract and the parties’ course of actual dealing with each other.” Id. at 781.

        Under Illinois law, a significant factor in the foreseeability analysis is the location where

the alleged contract is performed. Liaquat Khan v. Van Remmen, Inc., 756 N.E.2d 902, 910 (Ill.

App. 2 Dist. 2001). Federal courts have similarly focused on this factor in breach of contract

actions by students against universities located outside the forum state. Khalil, 391 F.Supp.2d at

594 (emphasizing the “[p]erformance of the alleged contract” between student and out-of-state

university “would take place at” the university and not the forum state); Gehling, 773 F.2d at

543-44 (noting that the contract between a student and out-of-state university “was to be

performed” at the university). Plaintiff acknowledges that, under the terms of his alleged

contract with the University, he enrolled in and completed courses at the University’s campus in

Missouri over a four-year period. See, e.g., Compl. at ¶ 11, 19. Comparing this substantial

period of time when the alleged contract was performed in Missouri with the single, isolated

contact that the University had with Plaintiff in Illinois prior to his enrollment highlights why the

University never would have contemplated having to litigate Plaintiff’s claim regarding a

University degree in Illinois.



                                                  9
    Case: 1:20-cv-04928 Document #: 16 Filed: 09/18/20 Page 10 of 15 PageID #:71




       Moreover, if sporadic and infrequent student recruiting activities satisfy the due process

requirement necessary to establish specific jurisdiction, universities would be subject to suit “in

each state in which successful applicants resided at the time of their acceptance.” Gehling 773

F.2d at 544. Such a result would discourage universities from developing geographically diverse

student bodies, lest they be haled into courts across the country for actions and decisions that

occur on their campuses. It would also reduce the information about potential college choices

available to students.

       As the Gehling, Hardnett, Khalil, and Meltzer courts recognized, an out-of-state

university’s activities aimed at recruiting students from the forum state does not demonstrate a

substantial connection sufficient to establish specific jurisdiction. This Court should conclude

the same here and dismiss Plaintiff’s breach of contract claim for this reason alone.

                         b. Plaintiff’s Breach of Contract Claim Does Not Relate to the
                            University’s Contacts with Illinois

       In order to establish specific jurisdiction over the University, Plaintiff must also show

that his breach of contract claim arises out of or relates to the University’s alleged contacts with

Illinois. Zamora, 2019 IL App (1st) 181642, ¶¶ 46-47. Plaintiff attempts to do so by alleging in

conclusory fashion that the University provided him with “an unconditional right to a diploma”

as part of “an express or implied relationship” created “through his matriculation as a student” at

the University. Compl. at ¶¶ 24-25. Plaintiff asserts that under the alleged contract he agreed to

pay tuition to: (1) attend courses offered by the University; and (2) obtain an undergraduate

degree once he completed the required coursework. Id. at ¶ 24. Plaintiff’s breach claim centers

on the University’s decision not to issue him a diploma. See id. at ¶ 12, 21, 29.

       The Complaint suggests that Plaintiff first learned of the University’s decision to deny

him a diploma and undergraduate degree in a letter sent on June 4, 2020. Compl. at ¶ 12. This

                                                 10
    Case: 1:20-cv-04928 Document #: 16 Filed: 09/18/20 Page 11 of 15 PageID #:72




allegation is misleading. Plaintiff was aware of the basis for the University’s decision—his

expulsion for violating the Student Conduct Code—in January 2019. Copeland Decl. at ¶ 7.

That decision came after the University conducted an on-campus student disciplinary process

that included an investigation, a hearing, and an appeal. Id. at ¶ 6. Plaintiff participated in each

stage of that process at the University’s campus in Missouri. Despite his knowledge of the

University’s decision at the beginning of 2019, Plaintiff, a year and a half later, sent to the

University a form request for a replacement diploma. Id. at ¶ 8. There was, of course, no

diploma to replace, which the University indicated in its letter that Plaintiff references. See id.

In any event, this attempt to manufacture a jurisdictional fact falls well short of showing any

connection between the University’s decision to deny his request for a diploma and its attenuated

contacts with Illinois.

       The gap in time from the University’s limited pre-enrollment contact with Plaintiff in

Illinois to its decision not to issue him a diploma—more than four years—further demonstrates

that his breach of contract claim does not arise out of any University activity in Illinois. See

Hardnett, 897 F.Supp. at 924 (noting that the lapse of one year between the plaintiff’s claim and

an out-of-state university’s “simple back and forth correspondence” alone suggested the claim

did not “arise out of” the university’s contacts with the forum). Moreover, the University’s

decision not to issue a degree was made at its campus in Missouri, not in Illinois.

       As an Illinois appellate court noted just last year, “‘specific jurisdiction is confined to

adjudication of issues deriving from, or connected with, the very controversy that establishes

jurisdiction.’” Zamora v. Lewis, 2019 IL App (1st) 181642, ¶ 69 (quoting Goodyear Dunlop

Tires Operations, S.A. v. Brown, 564 U.S. 915, 919 (2011)). “And ‘[w]hen there is no such

connection, specific jurisdiction is lacking regardless of the extent of a defendant’s unconnected



                                                  11
    Case: 1:20-cv-04928 Document #: 16 Filed: 09/18/20 Page 12 of 15 PageID #:73




activities in the State.’” Id. (quoting Bristol-Myers Squibb Co. v. Superior Court of California,

San Francisco County, 582 U.S. ⸻, ⸻, 137 S. Ct. 1773, 1781 (2017). Given this critical

disconnect between the alleged breach of contract and the Complaint’s allegations of the

University’s contacts with Illinois, specific jurisdiction over the University is lacking. Count I

must therefore be dismissed for this independent reason.

               2. Counts II and III – Promissory Estoppel and Unjust Enrichment

       In Counts II and III, Plaintiff asserts against the University the equitable claims of

promissory estoppel and unjust enrichment. These claims must be dismissed for the same

reasons as Plaintiff’s breach of contract claim. See Griffith, 2004 WL 2418296, at *6-8

(dismissing for lack of personal jurisdiction all claims against defendants that “resulted from the

contractual relationship developed between” the parties).

       Just like his breach of contract claim, Plaintiff’s promissory estoppel and unjust

enrichment claims focus on the University’s decision not to issue him a diploma. See Compl. at

¶¶ 39, 44. Again, the University made that decision in Missouri. Thus, Plaintiff’s equitable

claims are wholly unrelated to the University’s actions in Illinois as alleged in the Complaint.

               3. Count IV – Negligence

       Plaintiff alleges that, in the alternative to his breach of contract claim, the University’s

“negligent failure to issue a degree to Plaintiff was the proximate cause of some of” his alleged

damages. Id. at ¶ 48. Under Illinois law, “where personal jurisdiction is asserted based on a

defendant’s tortious conduct in Illinois, ‘the plaintiff must allege that the defendant performed a

tortious act or omission and caused an injury in Illinois.’” Monahan v. CoreMedia AG, 2015 IL

App (1st) 141303, ¶ 25 (quoting Aasonn, LLC v. Delaney, 2011 IL App (2d) 101125, ¶ 16).

“The Illinois long-arm statute provides that a defendant who commits a tortious act within the



                                                 12
    Case: 1:20-cv-04928 Document #: 16 Filed: 09/18/20 Page 13 of 15 PageID #:74




state is subject to jurisdiction if the cause of action arises from the tortious act.” Lifeway Foods,

Inc. v. Fresh Made, Inc., 940 F.Supp. 1316, 1319 (N.D. Ill. 1996).

        In Vilchis v. Miami University of Ohio, the Seventh Circuit held that Illinois lacks

specific jurisdiction over an out-of-state university when an injury occurring on its campus is the

basis of a student’s negligence claim. 99 Fed.Appx. 743, 745-46 (7th Cir. 2004). The plaintiff

in Vilchis was a high school student in Illinois whom Miami University, through its diving

coach, recruited and offered a scholarship. Id. at 744. After joining Miami’s diving team, the

plaintiff suffered an injury while participating in practice at Miami’s campus in Ohio. Id. She

filed suit in Illinois alleging that the university was negligent in responding to her injury. Id. In

an attempt to show that Illinois had specific jurisdiction over Miami, the plaintiff alleged that as

an Illinois high school student she was induced by the promise of a four-year scholarship to

attend the university. Id. The Seventh Circuit emphasized that “[w]here a plaintiff asserts that a

court has specific personal jurisdiction over a nonresident defendant, the cause of action asserted

by the plaintiff must arise out of the contacts that occurred in the forum state, Illinois.” Id. at

746. Because the “[t]he act complained of” by the plaintiff, Miami’s negligence in response to

her injury, had nothing to do with the alleged promises made to her in Illinois, the Court

dismissed the claim. Id. at 745.

        To support his negligence claim, Plaintiff simply reiterates his allegations of the same

conduct that he asserted to support his breach of contract and equitable claims—that the

University denied his request for a diploma. Compl. at ¶¶ 51, 52. Plaintiff’s allegation that the

University denied his request in a letter sent to him in Illinois, id. at ¶ 12, is the only factual

assertion that purports to connect the University’s decision in any way with the forum. Even if

this was the first time the University communicated its decision to Plaintiff (and it clearly was



                                                   13
    Case: 1:20-cv-04928 Document #: 16 Filed: 09/18/20 Page 14 of 15 PageID #:75




not), the University’s decision was made through a student disciplinary process on its campus in

Missouri. Thus, the tortious act that Plaintiff complains of occurred outside of Illinois. Because

Plaintiff has not shown that the University is subject to specific jurisdiction in Illinois, his

negligence claim must be dismissed.

                                             Conclusion

        Plaintiff’s allegations provide no basis for subjecting the University to personal

jurisdiction—either general or specific—in Illinois. Accordingly, the University respectfully

requests that this Court dismiss the Complaint in its entirety.


Dated: September 18, 2020                               Respectfully submitted,

                                                        WASHINGTON UNIVERSITY

                                                        By: /s/ Bruce M. Lichtcsien_________
                                                        Bruce M. Lichtcsien
                                                        HINKHOUSE WILLIAMS WALSH LLP
                                                        180 N. Stetson, Suite 3400
                                                        Chicago, IL 60601
                                                        (312) 784-5431
                                                        blichtcsien@hww-law.com

                                                        HAAR & WOODS, LLP
                                                        Robert T. Haar (pro hac vice)
                                                        Lisa A. Pake (pro hac vice)
                                                        Matthew A. Martin (pro hac vice)
                                                        1010 Market Street, Suite 1620
                                                        St. Louis, MO 63101
                                                        (314) 241-2224
                                                        roberthaar@haar-woods.com
                                                        lpake@haar-woods.com
                                                        mmartin@haar-woods.com

                                                        Attorneys for Defendant Washington
                                                        University




                                                  14
    Case: 1:20-cv-04928 Document #: 16 Filed: 09/18/20 Page 15 of 15 PageID #:76




                                  CERTIFICATE OF SERVICE

        The undersigned, an attorney, certifies that on September 18, 2020, I caused the

foregoing to be electronically filed with the Clerk of the Court using the CM/ELF system, which

will send notification of filing to Plaintiff's counsel.


                                                           /s/ Bruce M. Lichtcsien
                                                           Bruce M. Lichtcsien, Attorney
                                                           for Washington University




                                                   15
